Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to application and claims filed on April 29, 2021.  Claims 12-27 are pending.
Note that computer program product claims 20-27 are interpreted in view of par. 78 of the instant application.

Terminal Disclaimer
The Terminal Disclaimer filed on 7/21/21 has been considered and entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Mayfield on 7/23/21.
The application has been amended as follows: 

AMENDMENT to Claims
1-11. (Canceled).
12.  (Currently amended) A cognitive data processing system for intelligent annotation and data extraction across a plurality of complex documents comprising:

extract information from the plurality of complex documents, wherein a text structure model, trained with a first set of labeled data, extracts information from text of the plurality of complex documents, wherein a table structure model, trained with a second set of labeled data, extracts information from tables of the plurality of complex documents, wherein the first set of labeled data includes text from one or more Summary Plan Description documents, wherein each Summary Plan Description document describes specific health care benefit coverage for plan members, wherein the second set of labeled data includes tables from one or more Summary Plan Description documents, [[and]] wherein the Summary Plan Description documents of the first and second sets of labeled data include annotations of exclusions to the health care benefit coverage, and wherein the annotations of exclusions are determined according to an extracted exclusion knowledge base;
map the extracted information to a semantic representation;
utilize a natural language process and a machine learning process to extract one or more entities from the semantic representation, wherein the machine learning process is trained with a third set of labeled data and is trained using supervised machine learning, and wherein the one or more entities include one or more of: a plan sponsor entity, a plan entity, a conditions/exclusions entity, a prior authorizations entity, an eligibility entity, a copay entity, a coinsurance entity, and an out of pocket limits entity;
generate structured data comprising the extracted entities from the semantic representation along with corresponding attributes; and 

18.  (Currently amended)   The system of claim 12, wherein the third set includes an annotated data set that is provided to the machine learning process to generate and train a machine learning model, and wherein the trained machine learning model is utilized to automatically annotate a received unannotated complex document.  
20.  (Currently amended) A computer program product for intelligent annotation and data extraction across a plurality of complex documents, the computer program product stored on one or more computer readable storage media collectively having computer readable program code embodied therewith, the computer readable program code executable by at least one processor to cause the at least one processor to:
extract information from the plurality of complex documents, wherein a text structure model, trained with a first set of labeled data, extracts information from text of the plurality of complex documents, wherein a table structure model, trained with a second set of labeled data, extracts information from tables of the plurality of complex documents, wherein the first set of labeled data includes text from one or more Summary Plan Description documents, wherein each Summary Plan Description document describes specific health care benefit coverage for plan members, wherein the second set of labeled data includes tables from one or more Summary Plan Description documents, [[and]] wherein the Summary Plan Description documents of the first and second sets of labeled data include annotations of exclusions to the health care benefit coverage, and wherein the annotations of exclusions are determined according to an extracted exclusion knowledge base;
map the extracted information to a semantic representation;
utilize a natural language process and a machine learning process to extract one or more entities from the semantic representation, wherein the machine learning process is trained with a third set of labeled data and is trained using supervised machine learning, and wherein the one or more entities include one or more of: a plan sponsor entity, a plan entity, a conditions/exclusions entity, a prior authorizations entity, an eligibility entity, a copay entity, a coinsurance entity, and an out of pocket limits entity;
generate structured data comprising the extracted entities from the semantic representation along with corresponding attributes; and 
provide a subset of the structured data corresponding to the query, wherein the subset of structured data may be arranged to correlate entities with corresponding attributes for one or more complex documents.

26.  (Currently amended) The computer program product of claim 20, wherein the third set includes an annotated data set that is provided to the machine learning process to generate and train a machine learning model, and wherein the trained machine learning model is utilized to automatically annotate a received unannotated complex document.  


Allowable Subject Matter
Claims 12-27 are allowed, renumbered as claims 1-16, respectively.
The following is an examiner’s statement of reasons for allowance:
extracting information from the plurality of complex documents, wherein a text structure model, trained with a first set of labeled data, extracts information from text of the plurality of complex documents, wherein a table structure model, trained with a second set of labeled data, extracts information from tables of the plurality of complex documents, wherein the first set of labeled data includes text from one or more Summary Plan Description documents, wherein each Summary Plan Description document describes specific health care benefit coverage for plan members, and wherein the second set of labeled data includes tables from one or more Summary Plan Description documents, wherein the Summary Plan Description documents of the first and second sets of labeled data include annotations of exclusions to the health care benefit coverage, and wherein the annotations of exclusions are determined according to an extracted exclusion knowledge base and utilizing a natural language process and a machine learning process to extract one or more entities from a semantic representation, as claimed, including other claim provisions.
Claims 13-19 and 21-27 depend from independent claims 12 and 20 respectively, and therefore are allowable on the merits.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of data processing and annotations:
USPN.  2010/0228693	USPN.  2016/0085919	USPN.  2019/0114370

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





July 28, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2158